 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    DURRELL ANTHONY PUCKETT,                              1:18-cv-00955-SKO (PC)

10                       Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                            SHOW CAUSE AND DIRECTING
11           v.                                             PLAINTIFF TO SUBMIT APPLICATION
                                                            TO PROCEED IN FORMA PAUPERIS OR
12    BEATRICE GALINDO, et al,                              PAY FILING FEE

13                       Defendants.                        (Doc. 6)

14                                                          TWENTY-ONE (21) DAY DEADLINE

15
            Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
16
     ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in
17
     forma pauperis pursuant to 28 U.S.C. ' 1915. When Plaintiff failed to do either, despite being
18
     ordered to do so, an order issued for Plaintiff to show cause why the action should not be
19
     dismissed based on his failure to obey the Court’s order. Plaintiff’s response to the order to show
20
     cause has been received and the Court accepts the explanation Plaintiff provided.
21
            Accordingly, IT IS HEREBY ORDERED that:
22
               1.   The order to show cause, that issued on September 27, 2018, (Doc. 6), is
23
                    discharged; and
24
               2.   Within twenty-one (21) days of the date of service of this order, plaintiff shall
25
                    submit the attached application to proceed in forma pauperis, completed and
26
                    signed, or in the alternative, pay the $400.00 filing fee for this action. No requests
27
                    for extension will be granted without a showing of good cause. Failure to
28
                                                        1
 1               comply with this order will result in recommendation of dismissal.

 2
     IT IS SO ORDERED.
 3

 4   Dated:   October 29, 2018                            /s/   Sheila K. Oberto      .
                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
